DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Rejoinder:
	Claims 6, 7 and 9-20 are rejoined.

	Allowable Subject Matter
Claims 1-3, 6, 7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s argument filed on 7/12/2021 regarding claim 1 is persuasive. Claims 2, 3, 6, 7 and 9-20 are allowed as being dependent on claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676